DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 13-15, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Moskovich (WO 9628994).
Moskovich teaches a toothbrush comprising a handle (figure 20), a head (figure 16) connected to the end of the handle.  The head having a surface.  There are a plurality of bristles mounted on the head so that the bristles extend from the surface on one side of the head.  The plurality of bristles are arranged in a first (88), second (92) and third set (88).  Each bristle in the first, second and third set are substantially parallel to other bristles in the respective set.  The bristles of the second set are defined by a plurality of linear laterally spaced apart longitudinal rows of bristles that are parallel to a longitudinal axis of the head.  Each row of bristles in the second set defined by at least three tufts each comprised of multiple bristles.  The bristles of the first and third sets are defined by at least one longitudinal row of 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First and third set angled outwardly)][AltContent: arrow][AltContent: textbox (At least three longitudinal rows of bristles in the second set)]
    PNG
    media_image1.png
    252
    303
    media_image1.png
    Greyscale


	With regards to claim 2, there are openings in the surface (opening in which the tufts are inserted), wherein the openings in the surface for the first, second and third sets are arranged in an array configured so the openings are arranged in rows extending transverse to the handle and columns extending generally parallel to the handle, and wherein the openings in each row are spaced from one another at substantially uniform intervals and include openings that contain bristles in the first, second and third sets (openings in the surface correspond with where the tufts contact the surface).
	With regards to claim 3, the openings in each column are spaced from one another at substantially uniform intervals and the openings in each column contain bristles from only a single one of the first, second and third sets (each opening only has one tuft extending therefrom).
	With regards to claim 4, the bristles in the first, second and third set are arranged in tufts comprised of multiple bristles, the bristles of each tuft extending through a single one of the openings in 
	With regards to claim 5, there is a fourth set (112; figure 18) being positioned so the first, second and third sets are located between the fourth set and the handle, wherein the plurality of bristles in the fourth set are arranged in an arcuate configuration, the plurality of bristles in the fourth set being arranged in multiple spaced apart linear rows of bristles.  

[AltContent: ][AltContent: textbox (These three lines show the linear spaced apart non-parallel rows)][AltContent: ][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    214
    293
    media_image2.png
    Greyscale

                                      
	


[AltContent: arrow][AltContent: textbox (Fourth set with an arcuate configuration (outer row forms 1st arc, and the inner bristles form the 2nd arc))][AltContent: arc][AltContent: arc]
    PNG
    media_image2.png
    214
    293
    media_image2.png
    Greyscale


	With regards to claim 7, the bristles in the fourth set comprise a group of bristles inward from the band and adjacent to the second set of bristles.  The group is defined by at least three tufts (inward- most arc on figure above shows three tufts).  
	With regards to claim 8, the first and third sets are arranged to intersect the surface at a non-orthogonal angle (figure 16 shows how the first and third set extend outward). 
	With regards to claim 10, the bristles in the first, second and third sets have distal end positioned to lie on a planar brushing surface (figure 19).  
With regards to claim 13, Moskovich teaches a toothbrush comprising a handle (figure 20), a head (figure 16) connected to the end of the handle.  The head having a surface.  There are a plurality of bristles mounted on the head so that the bristles extend from the surface on one side of the head.  The plurality of bristles are arranged in a first (88), second (92) and third set (88).  The bristles in the first, second and third sets are defined by at least one longitudinal rows of bristles.  The bristles of the first and third sets are defined by at least one longitudinal row of bristles, the bristles in the first and third set are oriented to angle outwardly from the bristles in the second set as they extend away from the surface.  There is a fourth set of bristles (112; figure 18) being positioned so that the first, second and third sets are located between the fourth set and the handle and wherein the plurality of bristles in the fourth set are arranged in an arcuate configuration defined by at least three spaced apart linear non-parallel rows of bristles (see previous figures in this action).
With regard to claim 14, the bristles in the fourth set include a band of bristles extending in an arcuate configuration extending from an end of the first set to an end of the third set (outer-most drawn arc in previous figures in this action).

With regards to claim 17, there are openings in the surface containing bristles in the first, second and third sets wherein each openings contain bristles in the first and third sets are laterally spaced outward from each of the openings containing bristles in the second set (openings in the surface correspond with where the tufts contact the surface).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moskovich (‘994).
Moskovich teaches all the essential elements of the claimed invention however fails to teach that the angle of the non-orthogonal angle is between 16 and 28 degrees.  While Moskovich doesn’t specify the exact angle it is clear from the figure provided above in the rejection of claim 8, that the angle is between 16 and 28 degrees.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moskovich so that the angle is between 16 and 28 degrees since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.  
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moskovich (‘994) in view of Kraemer (WO 0245617).
Moskovich teaches all the essential elements of the claimed invention however fails to teach that the distal ends of the first, second and third sets form a concave surface (claim 11) or form a convex surface (claim 12).  Kraemer teaches a brush head with bristles wherein the distal ends of the bristles form a concave, flat or convex surface (figure 17A, 18A and 18B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal ends of the bristles on Moskovich so that they can form a concave, a convex or flat surface since Kraemer teaches all these surface configurations in various embodiments and all the surface configurations are used to clean teeth equally well.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moskovich (‘994) in view of Shepherd (PGPub 20080131834).
Moskovich teaches all the essential elements of the claimed invention however fail to teach that each row of bristles in the fourth set is defined by at least three tufts of bristles. Shepherd teaches a distal . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the independent claims in such a way that required further search and/or consideration.  A new rejection was made in view of the new search.  
					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/               Primary Examiner, Art Unit 3723